Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 14, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 10 and 18 are indefinite due to the fact that it is unclear what is actually being claimed by the limitation “studs comprising the wheel hub”. This implies that the studs form the wheel hub, which is not the case. Namely, the wheel hub includes the studs.

The terms “relatively” and “low” in claims 5 and 17 are relative terms which renders the claim indefinite. The term “relatively” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define these terms. It appears that the term “underinflated” would more accurately define the invention.
	
The terms “relatively”, “wide”, and “advantageous” in claim 14 are relative terms which render the claim indefinite. The terms “relatively”, “wide”, and “advantageous” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. No quantitative or qualitative limitations have been set forth in the claims to clearly define these terms.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 10-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powers et al (2,868,260). Figure 2 of Powers et al shows a bead lock wheel having all of the features of the above claims.
	Per claim 1, Powers et al shows a wheel having a barrel 24 for mounting a tire 27, a bead lock face 40 for fastening the barrel 24 to a wheel hub 11, an inboard flange for retaining an inboard bead (generally at 26) of the tire 27, and an outboard flange 31a of the barrel 24 for fastening an outboard bead (generally at 32) of the tire 27 to the barrel 24.
	Per claim 2, the inboard flange retains the inboard bead 26 due to outward force on the bead from tire inflation pressure.
	Per claim 3, the barrel 24 further includes a shoulder 65 that is adjacent to and cooperates with the outboard flange 31a at the periphery of the bead lock face 40 to fasten the outboard bead 32 to the barrel 24.
	Per claim 4, the periphery, outboard flange 31a and shoulder 65 form a recess that mechanically retains the outboard bead 32.
	Per claim 5, the recess facilitates a “relatively low”  (i.e. underinflated) tire pressure.
	Per claim 7, the bead lock face 40 include a multiplicity of threaded holes at its periphery, which are aligned with threaded holes disposed around the barrel 24 adjacent to the outboard flange 31a.
	Per claim 10, the bead lock face 40 includes a multiple of stud through holes to receive studs 19 of the wheel hub 11.
	Per claim 11, each of the stud through holes seats a nut 21 threaded on the studs 19 to secure the bead lock face 40 to the wheel hub 11.
	Per claim 12, the bead lock face 40 is a disc-shaped member that fastens to the shoulder 65 at the outboard end of the barrel 24.
	Per claim 13, the disc-shaped member maximizes positive offset and backspacing of the bead lock wheel. 
	Per claim 14, the disc-shaped member facilitates mounting of the bead lock wheel on a “relatively wide” wheel hub 11 while maintaining steering geometry and track width.
	Per claim 15, the wheel is assembled by the method of mounting the tire 27 on the barrel 24 with the inboard bead 26 of the tire 27 contacting the inboard flange of the barrel 24. The outboard bead 32 is seated on the shoulder 65 and retained between the outboard flange 31a and the periphery of the bead lock face 40 (along with the shoulder 65). Holes in the periphery are aligned with threaded holes disposed around the shoulder 65, and a multiplicity of fasteners 42 engage the threaded holes. The bead lock face 40 is then mounted on a wheel hub 11. 
	Per claim 16, the tire 27 is inflated to a desired internal pressure.
	Per claim 17, the desired internal pressure may be a “relatively low” (i.e. underinflated) pressure.
	Per claim 18, the bead lock face 40 is mounted on studs 19 extending from the wheel hub 11.
	Per claim 19, lug nuts 21 are threaded on the studs 19 to fix the bead lock face 40 to the wheel hub 11.
	Per claim 20, the bead lock face 40 is concentrically coupled with the barrel 24.
	Per claim 21, the fasteners 42-43 are tightened together to retain the outboard bead 32 between the outboard flange 31a and the periphery.

Claim(s) 1 and 3-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rider et al (9,481,205). Figures 4-8 of Rider et al shows a bead lock wheel having all of the features as set forth in the above claims.
	Per claim 1, Rider et al shows a wheel 100 having a barrel (104, 106, 108) for mounting a tire, a bead lock face 124 for fastening the barrel (104, 106, 108) to a wheel hub, an inboard flange 110 for retaining an inboard bead of the tire, and an outboard flange 112 of the barrel (104, 106, 108) for fastening an outboard bead of the tire to the barrel (104, 106, 108).
	Per claim 3, the barrel further includes a shoulder 102 that is adjacent to and cooperates with the outboard flange 112 at the periphery of the bead lock face 124 to fasten the outboard bead to the barrel.
	Per claim 4, the periphery, outboard flange 112 and shoulder 102 form a recess that mechanically retains the outboard bead.
	Per claim 5, the recess facilitates a “relatively low”  (i.e. underinflated) tire pressure.
	Per claim 6, the shoulder 102 includes a multiplicity of threaded holes 140 that receive a multiplicity of fasteners 142 for attaching the bead lock face to the barrel
	Per claim 7, the bead lock face includes a multiplicity of holes at its periphery, which are aligned with threaded holes 140 disposed around the barrel  adjacent to the outboard flange 112.
	Per claim 8, a multiplicity of fasteners 142 extend through the holes to engage the threaded holes 140 to secure the bead lock face to the barrel.
	Per claim 9, the fasteners 142 are a bolt and washer 148.
	Per claim 10, the bead lock face includes a multiple of stud through holes to receive studs of the wheel hub.
	Per claim 11, each of the stud through holes seats a nut threaded on the studs to secure the bead lock face 124 to the wheel hub.
	Per claim 12, the bead lock face 124 is a disc-shaped member that fastens to the shoulder 102 at the outboard end of the barrel.
	Per claim 13, the disc-shaped member maximizes positive offset and backspacing of the bead lock wheel 100. 
	Per claim 14, the disc-shaped member facilitates mounting of the bead lock wheel on a “relatively wide” wheel hub while maintaining steering geometry and track width.
	Per claim 15, the wheel is assembled by the method of mounting the tire on the barrel (104, 106, 108) with the inboard bead of the tire contacting the inboard flange of the barrel. The outboard bead is seated on the shoulder 102 and retained between the outboard flange 112 and the periphery of the bead lock face 124 (along with the shoulder 102). Holes in the periphery are aligned with threaded holes 140 disposed around the shoulder 102, and a multiplicity of fasteners 142 engage the threaded holes 140. The bead lock face 124 is then mounted on a wheel hub. 
	Per claim 16, the tire is inflated to a desired internal pressure.
	Per claim 17, the desired internal pressure may be a “relatively low” (i.e. underinflated) pressure.
	Per claim 18, the bead lock face 124 is mounted on studs extending from the wheel hub.
	Per claim 19, lug nuts would be threaded on the studs to fix the bead lock face to the wheel hub.
	Per claim 20, the bead lock face 124 is concentrically coupled with the barrel (104, 106, 108).
	Per claim 21, fasteners 142 and 150 are tightened together to retain the outboard bead between the outboard flange 112 and the periphery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show bead lock wheels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/JASON R BELLINGER/                                                                            Primary Examiner, Art Unit 3617